


EXHIBIT 10.2


SEVERANCE AGREEMENT
Applied Industrial Technologies, Inc.
One Applied Plaza
Cleveland, Ohio 44115


August 13, 2013
Mr. Carl E. Will
[address redacted]




Dear Carl:
As a material inducement to you joining Applied Industrial Technologies, Inc.
(the “Company”), the parties desire to set forth in this Severance Agreement
(the “Agreement”) their mutual agreements concerning the terms and conditions of
any severance benefits in the event your employment with the Company is
terminated during the period ending on July 22, 2014 (the “Term”).
Nothing herein shall be construed to prevent either you or the Company from
terminating your employment at any time, for cause or otherwise, subject only to
the specific payment, if any, and other provisions hereinafter set forth in this
Agreement.
1.Employment. The Company hereby agrees to employ you, and you agree to serve,
as the Company’s Chief Commercial Officer during the Term. In the event your
employment with the Company is terminated, the parties hereby agree that (a) you
shall be entitled to severance payments from the Company only to the extent
specifically provided for herein and (b) the Company’s obligation to make any
severance payments to you hereunder shall be conditioned upon your satisfaction
of all terms and conditions relating to such payment. Notwithstanding the
foregoing, if your employment with the Company is terminated for any reason, you
shall be entitled to payment of all compensation and benefits earned and fully
vested through your Date of Termination (as hereinafter defined) in accordance
with the terms of any plan, agreement or terms and conditions relating to such
compensation or benefits and that no such amount shall be deemed to be a
severance payment.


2.Severance Payment Amount.
(a)    If your employment with the Company is terminated within the Term, either
by you for Good Reason or by the Company Without Cause, you shall be entitled to
a severance payment equal to your base salary for the lesser of (i) six months
or (ii) the period from your Date of Termination through the end of the Term.
You acknowledge that no severance payment shall be due under this Agreement to
the extent you receive or are legally entitled to receive severance payments
under any other agreement, plan or arrangement with the Company; provided,
however, you may give notice to the Company of your election to decline
severance payments hereunder in favor of severance payments under any other
agreement, plan or arrangement with the Company or to accept severance payments
hereunder and, thereby, decline severance payments under any other agreement,
plan or arrangement with the Company.




--------------------------------------------------------------------------------




(b)    For purposes of this Agreement the term “Without Cause” shall mean
termination of your employment for reasons other than your death, Retirement,
Disability or Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    the willful and continued failure by you to perform substantially your
duties with the Company or one of its affiliates (other than for Disability or
Good Reason), after a written demand for substantial performance is delivered to
you by the Board which specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or
(ii)    the willful engagement by you in illegal conduct or gross misconduct
involving moral turpitude that is materially and demonstrably injurious to the
Company.
For purposes of this Section 2(b), no act or failure to act shall be considered
“willful” unless it is done, or omitted to be done, in bad faith or without your
reasonable belief that such action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given you pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Company. Termination of your
employment with the Company shall not be deemed to be for Cause unless and until
there shall have been delivered to you a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to you and you are given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, you are guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail;
(c)    For purposes of this Agreement, “Good Reason” shall mean:
(i)    a material diminution in your authority, duties, or responsibilities;


(ii)    a material diminution in the authority, duties, or responsibilities of
the person to whom you reported immediately prior to the Effective Date;


(iii)    a material diminution by the Company of your annual base salary that
was provided to you by the Company immediately prior to the Effective Date; or


(iv)    a material change in the geographic location where you provide service
to the Company.


provided that, for purposes of this Section 2(c), Good Reason shall be
interpreted to comply with Treas. Reg. §1.409A-1(n)(2)(ii) and shall not have
occurred unless you give the Company notice within 90 days of the initial
existence of the condition claimed by you in good faith to constitute Good
Reason and the Company has at least 30 days in which to remedy the condition and
provided further that such separation from service occurs no later than six
months after one or more of the conditions constituting “Good Reason” occurs.
For purposes of this Agreement, “Good Reason” shall not exist if you have given
your prior written consent to any of the events that would otherwise constitute
“Good Reason”.
(d)    For purposes of this Agreement, except in the case of death, your “Date
of Termination” shall be the earlier of the date specified by either you or the
Company in a written notice of termination to the other party hereto or the date
that you incur a Separation from Service




--------------------------------------------------------------------------------




for purposes of Section 409A of the Internal Revenue Code, as amended, and the
regulations issued thereunder (“Section 409A”).


3.Form and Time of Severance Payment.
(a)    Form of Severance Payment. Any severance payment made hereunder shall be
paid in cash in a lump sum payment (or payments) at the time(s) provided in
Section 3(b).


(b)    Time of Payment(s).


(i)    Specified Employee. In the event that on your Date of Termination you are
a “specified employee” within the meaning of Section 409A (“Specified
Employee”), the portion of your severance payment that does not exceed the
amount specified in Treas. Reg. §1.409A-1(b)(9)(iii)(A) shall be paid within the
first five business days following your Date of Termination and the remaining
portion of your severance payment shall be made on the first day of the seventh
calendar month following your Date of Termination. Each payment of your
severance payment made hereunder shall be deemed to be a separate payment for
purposes of applying the provisions of Section 409A.


(ii)    Not Specified Employee. If you are not a Specified Employee on your Date
of Termination, the Company will pay the amount described in Section 2(a) hereof
within the first five business days following your Date of Termination.


(iii)    Notwithstanding the foregoing, in the event that any portion of your
severance benefit is not excluded from the definition of deferred compensation
under Section 409A, such portion of your severance benefit shall begin to be
paid in the later of the taxable year in which it would otherwise be payable
under this Agreement or the taxable year required under Internal Revenue Service
Notice 2010-80 (or subsequently issued guidance) regarding operational
compliance with Section 409A.


4.No Mitigation Required. You shall not be required to mitigate the amount of
any payment or benefit provided for in Section 2(a) by seeking other employment
or otherwise.


5.Nonmerger of Restrictive Covenants. Regardless of whether any severance
payment is payable to you pursuant to Section 2(a) of this Agreement, as a
material inducement to the Company to enter into this Agreement, you
specifically acknowledge that the covenants contained in Section 11 of your
Offer of Employment executed as of June 27, 2013 (the “Offer of Employment”)
shall survive termination of your employment and that no provision of any plan,
agreement, award or other arrangement with the Company that contains covenants
of a similar subject matter shall be deemed to amend, modify or terminate said
covenants, except and solely to the extent specifically provided for by
reference to such Section and Offer of Employment. In the event more than one
plan, agreement, award or other arrangement with the Company contains covenants
of a similar subject matter to those set forth in Section 11 of the Offer of
Employment, the most favorable provisions to the Company of each such covenant,
taken as a whole, shall govern.


6.Release of All Claims. The Company’s obligation to make any payment under
Section 2(a) of this Agreement shall be conditioned upon your delivering, in a
form reasonably satisfactory to the Company, a release of all claims or causes
of action that may have arisen out of your employment or the termination of his
employment, any transaction, or any state of facts existing on or prior to the
Date of Termination, including, but not limited to, any and all claims and
causes of action arising under any




--------------------------------------------------------------------------------




severance plan, policy, or practice of the Company, against the Company or any
of its affiliates, subsidiaries, successors, assigns, shareholders, employees,
insurers, officers, directors, or agents, be they common law or statutory, legal
or equitable, in contract or tort including claims under Title VII of the Civil
Rights Act of 1964, the Vietnam Era Veterans’ Readjustment Assistance Act of
1974, the Uniformed Services Employment and Reemployment Rights Act, the Age
Discrimination in Employment Act, the Fair Labor Standards, Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Americans With Disabilities Act, and the fair employment practices acts and all
other employment laws of the various states arising out of or relating in any
way to your employment with the Company or the termination of that employment.


7.Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of the Secretary of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.


8.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by you and such officer as may be specifically designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the Company and you with respect to the subject matter hereof
and no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Ohio, without giving effect to its conflict of laws provisions.


9.Validity. The invalidity or unenforceability of any one or more provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.Jurisdiction. In the event of any dispute or controversy arising under or in
connection with this Agreement, you and the Company hereby irrevocably consent
to the jurisdiction of the Common Pleas Court of the State of Ohio (Cuyahoga
County) or the United States District Court for the Northern District of Ohio.


12.Non‑Alienation. No benefit under this Agreement shall at any time be subject
in any manner to alienation or encumbrance. If you attempt to, or shall,
alienate or in any way encumber your rights or benefits under the Agreement, or
any part thereof, or if by reason of his bankruptcy or other event happening at
any time any such benefits would otherwise be received by anyone else or would
not be enjoyed by you, your interest in all such benefits shall automatically
terminate and the same shall be




--------------------------------------------------------------------------------




held or applied to or for the benefit of such person, his spouse, children, or
other dependents as the Company may select.


13.Taxes. The Company (or any agent of the Company) shall report all income
required to be reported, and withhold from any payment under the Agreement the
amount of withholding taxes due, in the opinion of the Company, in respect of
such income or payment and shall take any other action as may be necessary, in
the opinion of the Company, to satisfy all obligations for the reporting of such
income and payment of such taxes. Except as specifically provided herein, the
Company shall not be held liable for any taxes, penalties, interest, or other
monetary amounts owed by a Participant or other person, including any taxes,
penalties, and/or interest under Section 409A, as a result of the payment or
deferral of any amounts under the Agreement. Although the Company shall use its
best efforts to avoid the imposition of taxation, penalties, and/or interest
under Section 409A, tax treatment of any payment under this Agreement is not
warranted or guaranteed. The obligation of the Company shall constitute the
unsecured promise of the Company to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Company.


[The balance of this page has been left blank intentionally]




--------------------------------------------------------------------------------






If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of the letter which will
then constitute our agreement on this subject.


 
Very truly yours,
 
 
 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
 
 
 
By:   /s/ Neil A. Schrimsher
 
Date: August 13, 2013
 
 
ACCEPTED AND AGREED TO:
 
 
  /s/ Carl E. Will         
CARL E. WILL
 







